NO. 07-03-0554-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



JULY 21, 2004



______________________________



CATHERINE MENDOZA AND ARMANDO MENDOZA AND

IN THE INTEREST OF A.M., A CHILD, APPELLANTS



V.



TEXAS DEPT. OF PROTECTIVE AND REGULATORY SERVICES, APPELLEE

_________________________________



FROM THE COUNTY COURT AT LAW OF RANDALL COUNTY;



NO. 3288-L; HONORABLE JAMES W. ANDERSON, JUDGE



_______________________________



Before QUINN and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Appellant Catherine Mendoza, a/k/a Catherine Mendoza Menzinni, filed a pro se notice of appeal with this court on December 7, 2003, appealing a judgment terminating her parental rights. In her notice of appeal, she indicated that she was indigent.  We abated the appeal and remanded the cause so the trial court could determine if Ms. Mendoza was indigent and entitled to representation by counsel in her appeal. Tex. Fam. Code Ann. § 263.405(e) (Vernon 2002).



The trial court held an evidentiary hearing on April 4, 2004, and determined that appellant is not indigent.  As a result, the clerk of this court notified appellant by letter on June 3, 2004, that she was not entitled to proceed as an indigent and ordered her to pay the appellate filing fee by July 2, 2004. 
See
 Tex. R. App. P. 5.  Appellant was also notified that failure to pay the filing fee could result in dismissal. 
See 
Tex. R. App. P. 42.3.  That date has passed and no response has been received.

All parties have had more than ten days notice that dismissal could result from appellant’s failure to comply with the rules and this court’s orders. Tex. R. App. P. 42.3(c).  Consequently, the appeal is dismissed. 



James T. Campbell

        Justice